Exhibit 10 (q)


SEPARATION AGREEMENT

SEPARATION AGREEMENT (this "Agreement") is entered into as of August 8, 2006,
between Myers Industries, Inc., an Ohio Corporation ("Company"), and Kevin C.
O'Neil ("Executive").

RECITALS

A.

Executive has been employed by the Company as its Vice President, General
Counsel and Secretary.


B.

Executive and the Company are parties to an Employment Agreement dated
August 21, 2005 ("Employment Agreement").


C.

Executive and the Company have mutually agreed to terminate the employment
relationship effective upon the Effective Date of this Agreement.


D.

Company is aware and acknowledges that Executive will be joining the law firm of
Roetzel & Andress as a partner in its business services group.


E.

Executive and the Company desire to provide for a smooth transition of
Executive's responsibilities and to resolve all issues regarding his employment
with and separation from the Company. Accordingly, and without admitting any
liability or wrongdoing whatsoever, they are entering into this Agreement.



In consideration of the promises and mutual agreements, provisions and covenants
contained in this Agreement and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

AGREEMENTS

1.1

Executive hereby acknowledges, covenants and agrees:

(a)

That his employment with the Company as Vice President, General Counsel and
Secretary and the Employment Agreement are terminated effective upon the
Effective Date of this Agreement ("Termination Date"), and he hereby resigns
from any and all other positions held with the Company and any affiliate thereof
as of such date.

(b)

To release and discharge forever the Company and its: (i) affiliated companies
and entities, (ii) present and former directors, shareholders, officers,
employees, agents and attorneys, (iii) predecessors, (iv) successors, (v)
insurance carriers, and (vi) assigns (the Company and (i) through (vi) are
sometimes hereinafter collectively referred to as the "Company and All Related
Parties"), and each of them, from all liabilities, claims, causes of action,
charges, complaints, obligations, costs, losses, damages, injuries, attorneys'
fees and other legal responsibilities, of any form whatsoever, whether known or
unknown, foreseen or unforeseen, anticipated or unanticipated, suspected or
unsuspected, manifest or latent, which Executive now owns or holds, has at any
time heretofore owned or held or may at any time own or hold by reason of any
matter or thing arising from any cause whatsoever prior to the Effective Date of
this Agreement, and without limiting the generality of the foregoing, from all
claims, demands and causes of action based on, relating to or arising out of
Executive's status as a shareholder, or ownership of shares, in the Company, or
Executive's employment with the Company or any of its affiliates, compensation
for such employment, or the termination of such employment relationship,
including but not limited to claims for breach of contract, claims under the
Employment Agreement, defamation, invasion of privacy, wrongful discharge,
retaliatory discharge based on the asserted engagement of any type of protected
activity or whistleblowing including, without limitation, under the
Sarbanes-Oxly Act, or those claims arising under the Americans With Disabilities
Act, the Age Discrimination in Employment Act, Title VII of the Civil Rights Act
of 1964, Ohio Revised Code Chapter 4112, and any other federal, state or local
laws prohibiting age, sex, race, national origin, disability or any other forms
of discrimination or sexual or other forms of harassment. The foregoing shall
not release any rights under this Agreement or the obligation of the Company to
indemnify or advance expenses, or the rights to indemnification or advancement
of expenses Executive has, pursuant to any director and officer or other
insurance policy the Company maintains or has maintained (including
self-insurance), the General Corporation laws of the State of Ohio or other
applicable state or jurisdiction, pursuant to the articles of incorporation or
code of regulations of the Company, or pursuant to the Indemnification Agreement
between the Executive and the Company.

(c)

That (i) he has made no assignment and will make no assignment of the claims,
demands, causes of action or other rights released herein; and (ii) he will not
institute any legal or administrative proceedings or, absent an order from a
court of competent jurisdiction, participate in any manner in any civil lawsuit
or administrative proceeding based upon, arising out of or relating to any
claim, demand, cause of action or other right released herein. In the event any
such civil lawsuit or administrative proceeding is initiated by Executive or any
assignee or successor of Executive, Executive agrees to repay to the Company all
consideration paid by the Company under this Agreement upon the demand of the
Company. Executive further agrees to indemnify and hold harmless the Company and
All Related Parties against any loss or liability whatsoever, including but not
limited to reasonable attorneys' fees, caused by or incurred in any action or
proceeding before any court or governmental agency, commission, division or
department, whether state, federal or local, which is brought by or on behalf of
Executive or Executive's successors in interest if such action or proceeding
arises out of, is based on or is related to any claims, demands, causes of
action or other rights released herein. The foregoing shall not prohibit
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission, however, Executive acknowledges and agrees that this
Agreement waives and releases any right to individual relief at law or equity
that Executive may otherwise have in connection with any proceeding arising out
of any such charge of discrimination.

(d)

That he will not apply for or seek reemployment with the Company or any
affiliate thereof at any time in the future, and acknowledges that the Company
shall have no obligation to consider him for employment at any time in the
future.

(e)

To the best of his knowledge and belief, the Executive has already reported to
the Company any actions or inactions by the Company or any Related Parties which
could constitute the basis for a claimed violation of any federal, state or
local law or regulation.

2.1

The Company hereby acknowledges and agrees that upon Executive's prior execution
and on the Effective Date (as defined in paragraph 3.8) of this Agreement the
Company shall:

(a)

Pay Executive the sum of $675,000 within seven (7) days of the Effective Date,
subject to all required federal, state and local income and employment taxes and
related deductions and withholdings. The parties agree that the payment made to
Executive hereunder is allocated as follows: $412,000 to obligations under the
Employment Agreement, and $263,000 for the settlement and release of all claims.
The payment hereunder shall not be considered compensation for purposes of any
retirement plan. In addition, the Company will pay directly to Clark, Perdue,
Arnold and Scott, LPA ("Arnold"), a sum not to exceed $17,500, representing
Executive's attorney fees incurred in connection with this Agreement. Company
has further agreed to pay such reasonable moving costs, not to exceed $1,000 for
the transport of Executive's personal effects and furniture to two locations,
one being his home and the second being his new place of business. All such
payments will be reported as income to Executive with applicable taxing
authorities by way of an IRS Form 1099 or W-2, as applicable.

(b)

Executive's coverage under the Company's medical, dental, long term and short
term disability, life and any other insurance plans or policies in which
Executive participated immediately prior to the Effective Date, as well as any
such insurance obtained by Executive and reimbursed by the Company immediately
prior to the Effective Date will cease on the Effective Date, subject to
Executive's right to continue health coverage pursuant to COBRA at his sole
expense, and further subject to any conversion rights he may have under any
other insurance policies at his sole expense. The company will provide any
notices regarding the foregoing as required by law.

(c)

The Company and Executive acknowledge that Executive has a vested right under
the Company's Executive Supplemental Retirement Plan, as amended and pursuant to
the Amendment to the Company's Executive Supplemental Retirement Plan between
the Executive and the Company effective August 21, 2005 (the "SERP"), that
Executive currently is vested in eight years of service under the SERP and that
he is entitled to a Supplemental Vested Pension pursuant to Section 4.4 of the
SERP. The parties agree that such Supplemental Vested Pension to be paid
Executive at age 65 is $1,096.49 per month payable for a period of 120 months
($131,579 total benefit) or such lesser amount should Executive seek Early
Retirement pursuant to the terms of the SERP..

(d)

The Company and Executive acknowledge that nothing herein shall affect the stock
options granted to Executive by the Company which are now vested, being a total
of 17,987 shares, and that Executive shall have a right to exercise such vested
options for a period of 90-days after the Effective Date (or on or before
November 13, 2006), subject to any restrictions under law. The Company agrees to
assist Executive in the exercise of such options and agrees to facilitate
Executive's filing of any Form 4s as necessary with the SEC in the same manner
it does for other executives. Executive acknowledges that the filing of the
Form 4s is ultimately his responsibility. Executive further acknowledges
(i) that if he is in possession of material non-public information concerning
the Company's business and operations there may exist restrictions under law
regarding the manner or ability to exercise any options and sell the underlying
securities and (ii) that compliance with any such restrictions is solely
Executive's responsibility.

(e)

The Company acknowledges that Executive has certain personal effects, which are
his personal possessions and which Executive shall (other than the office
furniture and certain other items which shall be professionally moved), have a
right to remove from the Company on or before August 15, 2006. Executive and the
Company will cooperate in good faith in the review of the Company's files and
documents to determine those items which Executive may retain. Executive's
retention of any such items shall be subject to his confidentiality and
nondisclosure obligations under this Agreement and his ethical duty to maintain
client confidences.

(f)

The Company agrees to provide Executive in advance with sufficient time for
review and comment (which shall be deemed to be no less than 24-hours by
e-mail), any press release or filing to be made publicly, or with the SEC or
NYSE, which has as its subject the termination of Executive's relationship with
the Company. Company need only provide the portion which deals with Executive.

(g)

The Company releases and forever discharges Executive, his heirs, attorneys,
successors and assigns from all liabilities, claims, causes of action, charges,
complaints, obligations, costs, losses, damages, injuries and attorneys' fees
and other legal responsibilities, whether known or unknown, foreseen or
unforeseen, anticipated or unanticipated, suspected or unsuspected, manifest or
latent, which the Company now holds, has at any time heretofore owned or held,
or may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the Effective Date of this Agreement.

(h)

That (i) the Company has made no assignment and will make no assignment of the
claims, demands, causes of action or other rights released herein; and (ii) it
will not institute or legal or administrative proceedings or, absent an order
from a court of competent jurisdiction, participate in any manner in any civil
lawsuit or administrative proceeding based upon, arising out of or relating to
any claim, demand, cause of action or other right released herein.

3.1

Executive shall fully cooperate with the Company in the transition of his duties
and responsibilities by being reasonably available to answer questions and other
inquiries by telephone. In the event Executive's compliance with this provision
requires more than four (4) hours per month, Executive may condition any
additional time beyond such four (4) hour period upon payment by the Company of
reasonable compensation.

3.2

Subject to paragraph 2.1(e), Executive covenants and represents that he has
returned, or will return before the Effective Date of this Agreement, to the
Company all of the Company's property of any kind in his possession or the
possession of his agents including, without limitation, all keys, credit cards,
files, papers, documents, and devices for holding electronic information.
Executive further agrees that he will not, without prior written consent of the
Company, directly or indirectly, disclose, reveal or communicate, or cause or
allow to be disclosed, revealed or communicated, to any third party any
confidential matters, non-public information concerning the Company, proprietary
information or trade secrets of the Company or its affiliates.

3.3

All provisions of this Agreement will be binding on and inure to the benefit of
the dependents, successors, heirs, executors, representatives, administrators
and assigns of Executive, the Company and All Related Parties.

3.4

With the exception of the SERP, the indemnification rights and Indemnification
Agreement, the vested stock options, the conversion rights to any insurance
benefits, the vested rights in the Company's profit sharing or other retirement
plan, the vested rights in Company's 401(k) Plan, and the COBRA rights, which
all shall remain in full force and effect, this Agreement constitutes the entire
agreement among the parties and supersedes and extinguishes all prior
negotiations and agreements among the parties. It is further agreed that, other
than the payments and entitlements specifically referenced in this Agreement,
all payments due Executive as a result of his employment or pursuant to the
Employment Agreement, whether salary, severance, bonus, commission, stock
options, membership interest, stock grant or other payments, have been made and
that Executive is due no other payments whatsoever except those specifically
provided for herein.

3.5

Executive and the Company further acknowledge and agree:

(a)

Neither Executive nor the Company (including Related Parties) will make any
statement or otherwise communicate, divulge or disseminate any information
regarding the events, discussions or communications relating to or leading up to
this Agreement, to any person or entity, other than the information set forth in
the Company's Form 8-K filing regarding Executive's separation from employment,
the Agreement and any subsequent filings required under the SEC or NYSE rules.
Nothing herein shall limit any communication Executive may have with his spouse
or legal advisor, nor by the Company with its legal advisor and independent
registered audit firm, provided that Executive and Company, as applicable, will
cause them and the Related Parties to comply with this paragraph 3.5. Further,
subject to the limitations in paragraph 3.1 hereof, nothing shall limit
Executive's duty to respond to any request by the Company's Board of Directors
or a Committee thereof, any attorney representing the Company, or in response to
a lawfully issued subpoena from a court or agency of competent jurisdiction,
provided that in the event Executive receives such a subpoena he shall provide
notice to the Company within two days of receipt thereof to enable the Company
to move to quash, or otherwise limit such subpoena. Further, Executive agrees
not to oppose any action by the Company in connection with any such subpoena.

(b)

Executive and the Company agree they will not make any disparaging remarks about
the other. Disparagement for purposes of this Agreement means to engage in any
act or omission that would in either case subject the Executive or Company to
public disrespect, scandal or ridicule or have a material adverse effect on its
business, results of operation or financial condition, reputation or standing in
the community.

(c)

For purposes of paragraphs 3.2 and 3.5, Executive and the Company acknowledge
that the term "Company" includes the Company and All Related Parties as defined
in paragraph 1.1(b) hereof.

(d)

Executive retains any and all rights he may have as a shareholder of the Company
under Ohio law, the Company's articles of incorporation or code of regulations
except to the extent any such right is expressly waived, released, prohibited or
otherwise restricted by this Agreement.

3.6

Executive and the Company acknowledge that they understand the terms of this
Agreement, that they have had the opportunity to review it with legal counsel of
their own choosing and that they are relying solely on the contents of this
Agreement and are not relying on any other representation whatsoever as an
inducement to enter into this Agreement.

3.7

This Agreement will be construed and enforced in accordance with the laws of the
State of Ohio. This Agreement may not be varied, altered, modified, canceled,
changed or in any way amended except by written agreement of the parties.
However, by signing this Agreement, Executive agrees, without any further
consideration, to consent to any amendment necessary to avoid penalties or
excise taxes under IRS Code Section 409A. The Company shall have no affirmative
obligation to amend (or propose an amendment to) this Agreement to the extent
necessary to avoid any such penalties or interest, except that it agrees to
consent to any such amendment proposed by Executive to the extent such amendment
would not materially increase the Company's obligations hereunder.

3.8

Executive acknowledges that he is aware of his right to revoke this Agreement at
any time within the seven (7) day period following the date this Agreement is
signed by him and that, unless so revoked by written notice to the Company, this
Agreement will become effective and enforceable upon the expiration of the seven
(7) day revocation period ("Effective Date"). Executive further acknowledges
that the payments to him specified in this Agreement will be paid only after the
expiration of such seven (7) day revocation period.

3.9

Company and Executive further acknowledge that (a) they have read this
Agreement, (b) the Company has offered Executive a period of 21 days to consider
whether to enter into it and has either considered this Agreement and its terms
for that period of time or has knowingly and voluntarily waived his right to do
so, (c) they have been advised in writing to consult with an attorney prior to
signing, (d) they are each signing it voluntarily with full knowledge that it is
intended, to the maximum extent permitted by law, as a complete release and
waiver of all claims, and without any coercion, undue influence, threat or
intimidation of any kind or type whatsoever, and (e) nothing herein constitutes
any admission of liability or wrongdoing on the part of the Executive or the
Company. Company represents that it has the full authority to enter into this
Agreement and that the terms and conditions are fully binding upon it.

3.10.

Executive hereby designates Amy L. O'Neil of Copley, Ohio, his spouse, as the
primary beneficiary of any rights or amounts to be received under this Agreement
that are vested or unpaid when Executive dies.

3.11

Any notices, consents, request, demands, approvals or other communications to be
given under this Agreement must be given in writing and must be sent by
registered or certified mail, return receipt requested, to Executive and his
legal counsel at the last address which he has provided in writing to the
Company or, in the case of the Company, to the President and CEO, and legal
counsel for the Company.

IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the parties hereto as of the date first written above.




         

/s/ Kevin C. O'Neil





KEVIN C. O'NEIL





MYERS INDUSTRIES, INC.

(the "Company")

   

By: /s/ Donald A. Merril





DONALD A. MERRIL,

Vice President, Chief Financial

Officer and Secretary

   

